 1

 2

 3

 4

 5

 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12

13    RAOUFA AKROUSH,                                 Case No. 1:19-cv-383-BAM

14                      Plaintiff,
15           v.                                       INFORMATIONAL ORDER FOR PRO SE
                                                      LITIGANTS
16

17    COMMISSIONER OF SOCIAL
      SECURITY,
18
                        Defendants.
19

20                       INFORMATIONAL ORDER TO PRO SE LITIGANTS
21          Plaintiff is proceeding pro se in an action seeking judicial review of an administrative
22   decision of the Commissioner of Social Security that determined plaintiff was overpaid benefits
23   under the Social Security Act.
24          This order provides the following helpful information, and basically serves as a step-
25   by-step guide, for pro se litigants. It is strongly suggested that plaintiff read and re-read this
26   order and keep it readily available for future reference.
27   ///

28

                                                      1
 1           I.      Service of the Complaint
 2           As is outlined in the Scheduling Order issued in this case, except when other provisions are
 3
     made pursuant to an application to proceed in forma pauperis, plaintiff shall serve a copy of the (1)
 4
     summons, (2) complaint, (3) notice of availability of a Magistrate Judge and the form of consent/
 5
     decline to jurisdiction of United States Magistrate Judge (See Local Rule 305(a)), and (4) the
 6

 7   Scheduling Order, within twenty (20) days of plaintiff filing the complaint.

 8           If plaintiff is proceeding in forma pauperis, the United States Marshal usually serves the

 9   complaint. However, if plaintiff is not proceeding in forma pauperis, then plaintiff or legal counsel
10
     is responsible for service and then filing a proof of service without delay. See Local Rule 210.
11
             Lawsuits for review of administrative decisions made by the Commissioner of Social
12
     Security are prosecuted against the Commissioner of Social Security. Fed.R.Civ.P. 4(i)(2) and (3)
13
     provides, in substance, that to serve the Commissioner in his official capacity, the party must serve
14

15   (1) the United States, and (2) the Commissioner.

16           To serve the United States, a party must:
17           (1) deliver a copy of the summons and complaint to the United States Attorney for the
18
     district where the action is brought, or to an Assistant United States Attorney or clerical employee
19
     whom the United States Attorney designates in a writing filed with the Court; or, send a copy of
20
     the summons and complaint, by certified mail only, to the Civil Process Clerk at the United States
21

22   Attorney’s Office; and,

23           (2) send a copy of the summons and complaint, by certified mail only, to the Attorney

24   General of the United States in Washington, D.C.; and,
25           (3) send a copy of the summons and complaint, by certified mail only, to the Commissioner
26
     (the officer of the United States whose order is challenged by the lawsuit) in San Francisco, CA.
27
     Fed.R.Civ.P. 4(i)(1)-(3). Initial service of process is thus sufficient if plaintiff serves, by certified
28

                                                         2
 1   mail only, copies of the summons and complaint on: Office of the United States Attorney
 2          Initial service of process is thus sufficient if plaintiff serves, by certified mail only, copies
 3
     of the summons and complaint on:
 4
            Office of the United States Attorney
 5          Civil Process Clerk
            2500 Tulare Street, Suite 4401
 6          Fresno, CA 93721
 7
            Office of the Attorney General of the United States
 8          950 Pennsylvania Avenue, NW
            Washington, D.C. 20530-0001
 9
            Office of the General Counsel
10
            Social Security Administration 333 Market Street, Suite 1500
11          San Francisco, CA 94105

12   after which a proof of service must be filed with the Court without delay pursuant to Local Rule

13   210. If plaintiff is proceeding in forma pauperis, the United States Marshal generally completes the
14
     proof of service and files it with the Court; however, if plaintiff is not proceeding in forma pauperis,
15
     it is plaintiff’s duty to promptly file a proof of service with the Court.
16
            II.     Attempt at Informal Resolution of the Case
17
            Pursuant to the Scheduling Order, within one hundred twenty (120) days after service of
18

19   the complaint, defendant is required to serve a copy of the administrative record on plaintiff and

20   also file the administrative record with the Court, which serves as the answer to the complaint in
21   this proceeding.
22
            Once the administrative record has been filed, the parties must try to resolve the case
23
     informally. In this process, the parties must exchange informal briefs in the form of letters about
24
     the case to see if they can agree that the case should be sent back, or “remanded,” to the Social
25

26   Security Administration for a further hearing by an administrative law judge.

27          In the letter brief, plaintiff must briefly set forth (1) the issues in the case, (2) the reasons

28   why plaintiff thinks that plaintiff has not been overpaid Social Security benefits, and (3) why the
                                                         3
 1   decision that plaintiff was overpaid benefits should be remanded.
 2           The letter brief must be marked “Confidential Letter Brief”, should not be filed with the
 3
     Court, and must be served on defendant within thirty (30) days from the date defendant served
 4
     plaintiff with the administrative record, by mailing copies to all the attorneys listed on the
 5
     court docket as representing defendant, Commissioner of Social Security, at the addresses noted
 6

 7   on the court docket.

 8           The name of the attorney or attorneys representing defendant are added to the court docket

 9   at the time the Court receives defendant’s response to the complaint which, again, usually consists
10
     of the administrative record. Sometimes the court docket lists not only an attorney at the Office of
11
     the General Counsel of the Social Security Administration in San Francisco, CA, but also an
12
     attorney at the United States Attorney’s Office in Fresno, CA. In these particular cases, it will then
13
     be necessary for plaintiff to mail copies of the confidential letter brief to more than one attorney for
14

15   defendant.

16           Defendant’s confidential letter brief must be served on plaintiff no later than thirty-five
17   (35) days after defendant is served with plaintiff’s confidential letter brief.
18
             If the parties agree to a remand, then the case will go back to the Social Security
19
     Administration before any formal briefs are filed with the Court, and without the Court ever
20
     considering the merits of the case. The parties’ agreement to remand the case must be set forth in
21

22   writing in a document titled “Stipulation and Order,” which must be signed and filed with the Court

23   no later than fifteen (15) days after defendant served its confidential letter brief on plaintiff. See

24   Local Rule 143(a)(1) & (b).
25           The informal letter briefs exchanged by the parties are confidential in the sense that they
26
     are not filed with the Court. If the parties are unable to agree to a remand, the letters are not part of
27
     the case file and, thus, are not before the Court if and when the Court finally considers the case on
28

                                                         4
 1   the merits.
 2          III.    Briefs
 3
            If, after exchanging confidential letter briefs, the parties are unable to agree to a remand of
 4
     the case, then the parties must file formal briefs with the Court as directed in the Scheduling Order.
 5
     It is only after the formal briefs are filed with the Court that the Court will consider the merits of
 6

 7   the case and make a decision.

 8          A.      Plaintiff’s Opening Brief

 9          Plaintiff’s opening brief must be filed and served no later than thirty (30) days from the
10
     date defendant’s informal letter brief was served on plaintiff. Plaintiff must serve a copy of the
11
     opening brief on all the attorneys listed for defendant on the court docket of the case at the addresses
12
     noted on the court docket.
13
            Plaintiff must also file the original opening brief, together with a copy, with the Court, by
14

15   either personal delivery or via U.S. mail to:

16          Office of the Clerk
            United States District Court
17          Eastern District of California
            2500 Tulare Street, Suite 1501
18
            Fresno, CA 93721
19
            Plaintiff’s opening brief must contain the following:
20
            (1) a plain description of plaintiff’s alleged physical or emotional impairments, when
21

22   plaintiff contends they became disabling, and how they disabled plaintiff from work;

23          (2) a summary of the administrative proceedings before the Social Security Administration;

24          (3) a summary of the relevant testimony at the administrative hearing;
25          (4) a summary of all relevant medical evidence, including an explanation of the significance
26
     of clinical and laboratory findings, and the purpose and effect of prescribed medication and therapy;
27
             (5) a recitation of the Social Security Administration’s findings and conclusions relevant
28

                                                         5
 1   to plaintiff’s claims;
 2           (6) a short, separate statement of each of plaintiff’s legal claims stated in terms of the
 3
     insufficiency of the evidence to support a particular finding of fact or reliance on an erroneous legal
 4
     standard; and,
 5
             (7) argument separately addressing each claimed error.
 6

 7           All references to the administrative record and all assertions of fact must be accompanied

 8   by citations to the administrative record. Argument in support of each claim of error must be

 9   supported by citation to legal authority and explanation of the application of such authority to the
10
     facts of the particular case. Briefs that do not substantially comply with these requirements will be
11
     stricken. A document that is stricken becomes null and void and is not considered by the Court for
12
     any purpose.
13
             Plaintiff is further advised that failure to timely file an opening brief will result in dismissal
14

15   of the action.

16           B.       Defendant’s Brief
17           Pursuant to the Scheduling Order, defendant’s responsive brief is due filed and served on
18
     plaintiff within thirty (30) days from the date of service of plaintiff’s opening brief on defendant.
19
             C.       Plaintiff’s Reply Brief
20
             Plaintiff may file a reply brief, but is not required to do so, within fifteen (15) days from the
21

22   date defendant served its responsive brief on plaintiff. Plaintiff must serve a copy of the reply brief

23   on defendant by serving the United States Attorney for the Eastern District of California at the

24   address in Fresno, CA, noted above. Plaintiff must also file the original reply brief, together with a
25   copy, with the Court at the Court’s address in Fresno, CA, noted above.
26
             Plaintiff’s reply brief should respond to the arguments made in defendant’s responsive brief.
27

28

                                                          6
 1          IV.     Motion to Dismiss
 2          In some cases, instead of serving and filing an administrative record, defendant may file a
 3
     motion to dismiss the case pursuant to Fed.R.Civ.P. 12., within one hundred twenty (120) days
 4
     from the date defendant is served with plaintiff’s complaint.
 5
            Plaintiff may oppose a motion to dismiss by filing and serving opposition to the motion
 6

 7   within fourteen (14) days from the date the motion to dismiss was served on plaintiff, and should

 8   be titled “Opposition to Defendant’s Motion to Dismiss.” See Local Rule 230(c).

 9          The Court will consider a motion to dismiss only after receiving opposition from plaintiff,
10
     or after the time for filing opposition has passed. In ruling on a motion to dismiss the case, the
11
     Court may either (1) deny the motion and proceed with the case, ordering the parties to proceed to
12
     file the administrative record, attempt informal resolution, and file briefs; or, (2) grant the motion
13
     to dismiss, and dismiss all or part of the case.
14

15          V.      The Court’s Decision on the Merits

16          The Court will consider the merits of the case only after all briefs have been filed, and may
17   enter a judgment affirming, modifying, or reversing the determination of the Social Security
18
     Administration. The Court may or may not remand the case to the Social Security Administration
19
     for a further hearing.
20
            VI.     Summary of Deadline Calculations
21

22    See Section I. above    Service                         due 20 days after filing complaint
      See Section II.         Administrative Record           Due 120 days after service
23    above
      See Section III. A.     Plaintiff’s Opening Brief       due 95 days after administrative record
24    above                                                   lodged with court
      See Section III. B.     Defendant’s Opening             due 30 days after plaintiff’s opening brief
25
      above                   Brief                           filed
26    See Section III. C.     Plaintiff’s Reply Brief         due 15 days after defendant’s brief filed
      above
27

28

                                                          7
 1              VII.   Rules for Litigating the Action
 2              Plaintiff is informed of the following:
 3
                A.     In litigating this action, the parties must comply with the Federal Rules of Civil
 4
     Procedure (Fed.R.Civ.P.), and the Local Rules of the United States District Court, Eastern District
 5
     of California (“Local Rules”). A copy of the Local Rules may be obtained in the Clerk’s Office at
 6

 7   no charge.

 8              Local Rule 206 is a special rule for social security actions. Specifically (a)(2) and (3)

 9   generally states that complaints shall contain the last four digits of plaintiff’s social security number
10
     only, i.e., XXX-XX-1234, and that plaintiff shall privately disclose to defendant, within five (5)
11
     days after a request is made to plaintiff, the full social security number of plaintiff.
12
                Therefore, plaintiff shall refrain from disclosing the entire social security number on any
13
     filings.
14

15              FAILURE TO COMPLY WITH THE LOCAL RULES, FEDERAL RULES, OR A

16   COURT ORDER, INCLUDING THIS ORDER, WILL BE GROUNDS FOR DISMISSAL
17   OR OTHER APPROPRIATE SANCTIONS. See Local Rule 110; Fed.R.Civ.P. 41(b).
18
                B.     Documents intended to be filed with the Court must be mailed to the Clerk of the
19
     Court in Fresno, CA, at the address noted above. See Local Rule 134(a). All documents
20
     inappropriately mailed directly to a judge's chambers will be stricken from the record. A document
21

22   requesting a court order must be styled as a motion, not a letter. See Fed.R.Civ.P. 7.

23              C.     Each document submitted for filing must include the original signature of the filing

24   party or parties. Local Rule 131; Fed.R.Civ.P. 11(a). All documents submitted without the required
25   signature(s) will be stricken. Each separate document must be separately stapled. See Local Rule
26
     130. If a document is stapled behind another document, it will not be filed and will not enter the
27
     court docket.
28

                                                          8
 1           D.      All documents filed with the Court must be submitted with an additional legible
 2   copy to be conformed for the Court's use. See Local Rule 133(d)(2). A document submitted without
 3
     an extra copy for the Court’s use will be stricken. If the filing party wishes the Court to return a
 4
     file-stamped copy, an additional copy must be provided for that purpose (i.e., an original and two
 5
     copies, one for the Court's use and one to be returned to the filing party), together with a self-
 6

 7   addressed, stamped envelope. The Court cannot provide copy or mailing service for a party, even

 8   for an indigent plaintiff proceeding in forma pauperis. Copies of documents from the Court’s file

 9   may be obtained in the Clerk’s Office at the cost of fifty ($.50) cents per page.
10
             E.      After any defendant has appeared in an action by filing a pleading responsive to the
11
     complaint (i.e., an answer or a motion to dismiss), all documents filed with the Court must include
12
     a proof of service stating that a copy of the document was served on the opposing party. See 28
13
     U.S.C. § 1746; F.R.Civ.P.5; Local Rule 135. A document submitted without the required proof
14

15   of service will be stricken. Where a party is represented by counsel, service on the party’s attorney

16   of record constitutes effective service.
17           F.      A pro se party has an affirmative duty to keep the Court and opposing parties
18
     apprised of a current address. If plaintiff moves and fails to file a notice of change of address,
19
     service of court orders at plaintiff's prior address shall constitute effective notice. See Local Rule
20
     182(f). If mail directed to plaintiff is returned by the United States Postal Service as undeliverable,
21

22   the Court will not attempt to re-mail it. If plaintiff’s address is not updated, in writing, within sixty

23   (60) days of mail being returned, the action will be dismissed for failure to prosecute. See Local

24   Rule 183(b).
25   IT IS SO ORDERED.
26
         Dated:     April 18, 2019                               /s/ Barbara   A. McAuliffe              _
27
                                                          UNITED STATES MAGISTRATE JUDGE
28

                                                         9
